Citation Nr: 0113998	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, secondary to PTSD.

3.  Entitlement to service connection for nicotine dependence 
due to inservice tobacco use.

4.  Entitlement to service connection for a cardiac 
disability due to inservice tobacco use.

5.  Entitlement to service connection for a pulmonary 
disorder due to inservice tobacco use.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision, wherein the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) held that a previously-denied claim 
for PTSD had been reopened, and proceeded to deny that claim 
on a review of the complete evidentiary record; and a 
September 1999 rating decision, wherein the RO denied the 
other issues enumerated above.

The issues of entitlement to service connection for nicotine 
dependence due to inservice tobacco use, entitlement to 
service connection for a cardiac disability due to inservice 
tobacco use, entitlement to service connection for a 
pulmonary disorder due to inservice tobacco use, and 
entitlement to TDIU benefits, are the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  The appellant's alleged stressors are unverified.

3.  PTSD did not arise during and is not attributable to 
active military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2. The veteran's claim of entitlement to service-connection 
for coronary artery disease secondary to PTSD lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 501 (West 
1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

This claim arises from the veteran's application for VA 
benefits, which was deemed to include a claim for service 
connection for PTSD, that was received by VA in July 1994.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  The veteran has not indicated that 
any records that would be pertinent to his claim are 
available but have not been procured.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  The veteran has also been 
accorded VA examinations, the most recent of which was 
undertaken in July 1999, that specifically address the 
question of the manifestation and etiology of his claimed 
disorder.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)(2)).

In addition, the veteran has been advised of the evidence 
that would be necessary for him to complete his claim; the 
supplemental statement of the case (SSOC) issued by the RO in 
September 1999 in particular notes the findings of the most 
recent VA examination, to the effect that the evidence did 
not show a confirmed diagnosis of PTSD that would permit a 
finding of service connection; it can reasonably be inferred 
from this statement that evidence demonstrating a confirmed 
diagnosis of PTSD would be needed to substantiate his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of this claim, have been satisfied.


II.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from August 1970 to November 1971.  His principal 
duty was a track mechanic or track vehicle mechanic and as 
wheeled vehicle repairman.  His personnel records include no 
awards or decorations indicative of combat.  The veteran's 
service medical records are devoid of evidence indicating the 
presence of PTSD, or of any other mental disorders.  The 
report of his separation medical examination, dated in 
November 1971, shows that his psychiatric status was 
evaluated as normal, and does not indicate the presence of 
any mental problems, or complaints thereof.  

A private medical record dated in June 1994 indicates 
diagnoses to include depression and generalized anxiety.  An 
August 1994 private record, entitled "Social History" and 
prepared by a social worker, notes diagnoses to include PTSD, 
chronic, severe; and depression, chronic, severe, unstable, 
secondary to PTSD.  The veteran reported seeing Vietnamese 
shot and left on the side of the road, seeing two soldiers 
shot up badly in Song Mau, seeing a bulldozer hit a mine and 
go straight up in the air, seeing a tank explode, and coming 
under fire by an ARVN patrol.

In August 1994, the veteran submitted a claim for service 
connection for PTSD.  The veteran had a VA mental status 
examination in August 1994.  He reported serving in Vietnam 
for 15 months and denied combat.  He reported a head injury 
in 1985.  He had vague complaints of nervousness, loss of 
emotional control, tending to black out, and numerous vague 
physical complaints.  Symptoms were vague and ill-defined, 
and the doctor could not elicit any that would reflect post-
traumatic stress disorder.  Psychological testing was 
ordered.  On psychological evaluation for pension purposes in 
September 1994, the veteran reported that he was not in 
combat, and did not find his service particularly stressful.  
He denied significant stress while in Vietnam, other than 
finding it "spooky" when he had to retrieve a vehicle at 
night.  He said he was never in any firefights and that it 
was "slowing down" when he was there.  He denied PTSD 
symptoms.  He reported some occasional nightmares, but they 
were not related to Vietnam.  He reported his current 
problems with depression began in 1985, following a work 
accident.  The examiner conducted testing and noted that PTSD 
could not be diagnosed.  The veteran did appear to have some 
symptoms relating to anxiety and depression.  

The report of a private psychiatric evaluation, dated in 
September 1994, and private medical records dated in 
September 1994 and October 1994, indicate diagnoses to 
include rule out post-traumatic stress syndrome.  Social 
Security Administration documents dated in October 1994 and 
November 1994 reflect diagnoses of post traumatic stress 
syndrome and PTSD, respectively.

In November 1994, the RO asked the veteran to provide a 
detailed description of the specific traumatic incidents that 
resulted in PTSD.  In February 1995, the RO denied 
entitlement to service connection for PTSD, based upon the 
service medical records, VA examination, private social 
worker statement, and the veteran's non-response to the 
letter of November 1994.

Also in February 1995, the RO received a statement from the 
veteran's spouse.  She detailed the difficulty of living with 
the veteran.  In May 1995, the RO received the veteran's 
service personnel records.  In June 1995, the RO determined 
that new and material evidence had not been presented to 
reopen the claim.

Later in June 1995, the veteran submitted an unsigned and 
undated statement in which he recounted his alleged 
stressors.  He said he saw a sergeant blown up by a claymore 
mine.  He said the sergeant survived but was evacuated and 
the veteran never saw him again.  He said he did not remember 
the sergeant's name.  He recalled that, on one of his first 
Sundays in Vietnam, he heard a tank that was hit, and he 
could hear screams coming from the crew, but he could do 
nothing about it.  He recounted an atrocity against a 
Vietnamese civilian that he witnessed one of his fellow 
mechanics commit.  He did not give the name of the other 
mechanic.  He reported being fired on by Viet Cong while 
riding in a jeep.  These events apparently all occurred 
during his first month and a half in Vietnam.  He was 
transferred to another unit, and shortly thereafter to yet 
another, where he spent his last year in Vietnam.  During his 
time there, he was called out in the middle of the night to 
retrieve a tanker vehicle, and he had to work in the dark 
with the truck lights on, and he felt they would be an easy 
target.  He recounted driving in the rain and skidding so the 
front wheels of the truck he was driving ended up hanging 
over a cliff.  He said he was loaned to a combat engineers 
company in January 1971 and transferred to Khe Sahn to help 
rebuild an air strip.  He saw a dozer hit an anti-tank mine, 
and two workers were seriously injured.  He said his unit was 
moved to Quan Tri temporarily to supply fuel for rebuilding 
the Khe Sahn air strip.  He said he was fired upon there.  He 
said he found out it was a mistake by an ARVN unit.  He said 
that, in August or September 1971, a man in his unit killed 
himself.  He did not remember the man's name.  With his 
statement, the veteran submitted two photographs.  One is 
labeled dozer that hit an anti-tank mine at Khe Shun [sic].  
It shows what may be some equipment in the background with a 
man standing with his back to the camera.  Another shows what 
the veteran said was a dead Vietnamese boy at the side of a 
road.  He reported that he took lots of photos of war dead 
while in Vietnam, but he quit taking pictures after he came 
back.

In two June 1995 statements, two September 1995 statements, 
and a December 1995 statement, a private social worker 
reported that the veteran had PTSD.  In another statement 
dated in June 1995, D.O. Brown, M.D., noted that he had 
treated the veteran since March 1994 for numerous disorders 
that included generalized anxiety with depression, and PTSD.  
Dr. Brown indicated that it was his opinion that the veteran 
had PTSD as a direct result of his experiences as a combat 
soldier in Viet Nam.  

A summary of January 1996 VA hospitalization for coronary 
artery disease identifies PTSD as a comorbidity and 
complication.  

In September 1996, the veteran provided a copy of a private 
hospital emergency room record dated November 8, 1970, 
showing a preliminary assessment of emotional problems, 
passed out.  It was noted that he was a Vietnam veteran home 
today, having seizures of uncontrollable behavior, knocking a 
windshield out of a car with his fist and having drunk 
approximately 1/2 pint of whiskey.  On examination, he was 
sleeping quietly on an emergency room bed.  The doctor who 
wrote the history and physical noted that the veteran was 
transferred before he saw him.  The doctor nonetheless gave a 
diagnosis of emotional disturbance that is war connected.  He 
was to be transferred to Kennedy VA medical center in 
Memphis.  

At the veteran's hearing at the RO in January 1997, he 
testified that he was not transferred to the Memphis VA.  He 
said his mother was to drive him to the VA hospital, but he 
talked her out of it.

At his RO hearing in January 1997, the veteran provided a 
response from the Environmental Support Group dated in 
September 1996, attached to which was an operational report - 
lessons learned, from the 2d Squadron, 1st Cavalry, for the 
period August 1 to September 14, 1970.  None of the stressors 
the veteran reported for his first month and a half in 
Vietnam are confirmed in this document.

The report of a March 1997 VA psychiatric examination shows 
that the veteran denied being in combat in Vietnam.  The 
examiner noted that the claims file did not accompany the 
veteran to the examination, but the examiner did not complete 
the examination report until he had obtained and reviewed the 
claims file.  He related the onset of anxiety to a work-
related head injury in 1985.  The examiner noted that the 
veteran had been evaluated by this examiner and by a 
psychiatrist in 1994, at which time the veteran had no PTSD 
symptoms, and denied experiencing any trauma during his time 
in Vietnam.  The examiner also noted that he had seen the 
veteran several times since the 1994 evaluation.  In an 
August 1996 progress note, the veteran minimized his 
experience in Vietnam and stated that he was non-combat and 
found the experience "not too bad."  He denied having 
problems discussing Vietnam, and the examiner noted that he 
displayed no particular emotional response to discussing his 
experiences in Vietnam.  Psychological testing was done.  The 
results of one measure were consistent with dysthymia, 
alcohol dependence, and personality disorder.  The evaluation 
did not support a diagnosis of PTSD.  Test results on another 
measure were of questionable validity, and the examiner felt 
the results did not represent a valid clinical picture 
because of direct inconsistencies.

The examiner stated that the evaluation suggested a very 
complicated picture, with complicating factors being a strong 
history of alcohol dependence, history of multiple physical 
injuries, and history of medical problems over a number of 
years.  Multiple past head injuries were noted.  The examiner 
noted that other complicating factors were the results of 
psychological testing, the veteran's self-report, information 
from previous evaluations and therapy contacts, and 
inconsistencies of information provided by the veteran's 
wife.  The examiner noted that, not only did the veteran's 
self-report differ from that of his wife, but his report in 
1997 was different from what he reported in 1994.  The 
examiner also noted that the conflicting test results were 
also complicating, although the two tests that were 
considered most likely valid did not support a diagnosis of 
PTSD.  The examiner noted that the veteran had been given the 
opportunity, at two different points in the interview, to 
describe the worst events and experiences he had in Vietnam.  
The veteran did not offer experiences of a traumatic nature.  
He suggested that he did not experience significant trauma, 
including an incident in which he listened over the radio to 
individuals involved in combat, and he reported it didn't 
sound all that bad, even though he listed that as the worst 
event that he experienced.

The examiner reviewed both examinations done in 1994 and 
noted the veteran's total lack of reporting stressors or PTSD 
symptoms.  The veteran in 1997 explained that he was 
"totally out of it" in 1994.  The examiner said such an 
assessment by the veteran was not borne out on the 
evaluations done by either examiner in 1994.  There were no 
indications that the veteran was under strong distress in 
1994.  

With respect to the private social worker who diagnosed the 
veteran to have chronic, severe PTSD, the examiner stated 
that he had seen probably 15 reports from this same social 
worker on different individuals, and that the diagnosis had 
always, without exception, been the same.  He also noted that 
Dr. Brown, who provided a diagnosis of several disorders, 
including PTSD, did not mention any symptoms or justification 
for a diagnosis.  The examiner noted that neither of these 
reports could be given strong weight.

The examiner also noted that the veteran's wife had been 
interviewed and had twice written to the examiner taking 
issue with his 1994 examination report.  The examiner noted 
that he had reported the veteran's symptoms and stressors as 
given by the veteran.  He stated that the veteran's wife 
attributed actions and opinions of the veteran to PTSD that 
would not be symptomatic of PTSD at all, including his 
attitude toward women and their marital difficulties.

A May 1997 statement from W. E. Coopwood, M.D., reported on 
an interview and assessment of the veteran, in which Dr. 
Coopwood relied on information obtained in the interview and 
a social history prepared by the social worker mentioned 
above.  The veteran reported that he was subjected to 
multiple incidents of combat-related tragedies in which 
friends and acquaintances were killed and/or maimed by 
explosive devices.  He reported a tour of duty in an area 
that was heavily targeted by round-the-clock enemy 
bombardment.  He was not engaged in direct personal 
interaction with enemy troops, yet he was subjected to the 
pervasive aura of life-threatening circumstances.  Dr. 
Coopwood diagnosed PTSD, chronic and severe.  

A discharge summary of July 1997 VA hospitalization lists 
"[c]ompletion of a one-week [PTSD] evaluation program" as the 
principal diagnosis, and diagnoses to include PTSD.  

Private hospitalization records dated in September 1997 show 
that the veteran complained of chest pain with pain radiating 
to his right arm.  He was admitted and diagnosed to have 
chest pain and early pneumonia.  A history of anxiety was 
noted, but not treated during the three-day hospitalization.

Social Security disability determination records are 
associated with the file, and they include the veteran's 
private hospitalization records dated in 1997 and 1998 for 
cardiac disorders.  They also include a mental status 
evaluation by C. Yates Morgan, Ph.D., dated in October 1998.  
The examiner diagnosed PTSD, apparently on the appellant's 
history.  No diagnostic tests were performed, and no accounts 
of stressors were elicited.  The evaluation appeared to be 
for purposes of determining the appellant's current level of 
functioning, rather than for diagnostic purposes.

The report of a July 1999 VA psychiatric examination, 
conducted subsequent to review of the veteran's claims file, 
indicates an impression that PTSD was not found, and includes 
the following comments by the examiner:  

The veteran has received diagnoses in the 
past of [PTSD], and other times he has 
been felt not to have a [PTSD].  It was 
very difficult in today's examination to 
get him to report clear, consistent, and 
significant compelling evidence of [PTSD] 
symptoms.  For example, he did not report 
nightmares in which he re-experienced a 
traumatic event.  He did not report 
generalized intrusive thoughts.  He did 
not report estrangement from significant 
people in his life.  While he did say 
that sometimes he was startled, generally 
this was the only significant piece of 
information he provided and it is not 
unique to [PTSD].  He did not provide 
evidence of hypervigilance.  Overall, I 
did not believe then the threshold of 
symptoms he reported reached a point 
where it would be appropriate to diagnose 
[PTSD].


III.  Legal Analysis

A.  PTSD

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

In this case, there is some medical evidence containing a 
diagnosis of PTSD, and there is other evidence specifically 
ruling out a diagnosis of PTSD.  The credibility and weight 
of this evidence must be evaluated.  As to credibility, there 
is no basis on which to discount the credibility of any of 
the medical practitioners, counselors, or social workers who 
have diagnosed or have ruled out PTSD, except to the extent 
that the evaluation reports may be based upon unverified 
stressors or history lacking credibility.  Accordingly, 
consideration must be given to whether there are verified 
stressors in the veteran's military service.  His service 
personnel records establish that he did not have a military 
occupational specialty indicative of combat, nor did he earn 
any citations, decorations, or awards showing combat.  He has 
at various times denied being under fire or participating in 
combat, and at others has reported having been under fire.  
His inconsistency renders his own reportage incredible.  As 
his own assertions as to combat cannot be relied upon to 
establish service in combat, and his service personnel 
records do not show combat, he is found not to be a veteran 
of combat.

As the veteran is not a veteran of combat, verification of 
stressors is required.  The veteran has both reported 
stressors and denied stressors.  To a social worker, he 
reported seeing Vietnamese shot and left on the side of the 
road, seeing two soldiers shot up badly in Song Mau, seeing a 
bulldozer hit a mine and go straight up in the air, seeing a 
tank explode, and coming under fire by an ARVN patrol.  
However, on VA examination in August and September 1994, he 
denied finding his service in Vietnam stressful and denied 
coming under fire.  The most significant event he reported 
was finding it "spooky" to go out at night to collect a 
disabled vehicle.  In his June 1995 stressor statement, he 
said he saw a sergeant (name unknown) injured when a claymore 
mine exploded.  He said he heard a tank that was hit and 
could hear screams coming from it.  He recounted an atrocity 
against a Vietnamese civilian that he witnessed.  He reported 
being fired on by Viet Cong while riding in a jeep.  These 
events apparently all occurred during his first month and a 
half in Vietnam.  He reported being called out in the middle 
of the night to retrieve a tanker vehicle, and he had to work 
in the dark with the truck lights on, and he felt they would 
be an easy target.  He recounted driving in the rain and 
skidding so the front wheels of the truck he was driving 
ended up hanging over a cliff.  He said he saw a dozer hit an 
anti-tank mine, and two workers were seriously injured.  He 
said he was fired upon at Quan Tri by an ARVN unit.  He said 
that a man in his unit, whose name he did not remember, 
killed himself in August or September 1971.  The veteran 
submitted photographs showing what the veteran identified as 
the dozer that hit an anti-tank mine, and what the veteran 
said was a dead Vietnamese boy at the side of a road.  He 
reported that he took lots of photos of war dead while in 
Vietnam, but he quit taking pictures after he came back.

None of these stressors is verified, but, more importantly, 
none is verifiable.  The veteran does not remember names.  
The operations report - lessons learned from the veteran's 
unit during his first six weeks in Vietnam does not confirm 
any of the stressors he mentions as having occurred during 
that time.  As for the veteran's assertion that he took lots 
of photos of war dead while in Vietnam, this statement is 
inconsistent with the veteran's having proposed it as a 
stressor.  The Board finds his statement that he found this 
distressing to be incredible, given that he alleges he took 
lots of such photographs.  It was not his job or duty to take 
such photographs, and, if he did so, it must not have been 
particularly distressing to him.  Furthermore, as he told the 
VA examiner in August 1994 and March 1997, he did not find 
his service particularly stressful.

The veteran does have some diagnoses of PTSD, and some 
examiners have ruled it out as a diagnosis.  It appears that 
the Social Security disability determination evaluation by 
Dr. Morgan was based on history of diagnosis of PTSD, as no 
diagnostic tests were performed.  No stressors were 
recounted, and no attempt to associate the diagnosis with 
stressors was made.  This diagnosis, then, is entitled to 
little weight.

The VA examiners have ruled out PTSD on thorough evaluation 
of the veteran and review of his claims folder, including 
evaluations prepared by others, including the social worker.  
The VA medical opinions are more credible and entitled to 
more weight than the social worker's opinion, for several 
reasons.  First, the VA medical opinions are based on full 
review of the record, clinical interview, and appropriate 
testing.  Second, it appears that the social worker took the 
veteran's reported stressors as established.  As noted above, 
there are no established stressors.

Dr. Brown diagnosed PTSD without detailing the basis for the 
diagnosis, and he related it to the veteran's alleged combat 
experience.  As the veteran was not a veteran of combat, the 
only reasonable conclusion is that Dr. Brown's diagnosis is 
based upon inaccurate information, and it is entitled to no 
weight.  Likewise, the May 1997 report shows that Dr. 
Coopwood relied upon unverified information obtained from the 
veteran and from the social worker's reports discussed above.  
It is therefore entitled to no more weight than the diagnoses 
of Dr. Brown or the social worker.

The greater weight of the evidence as well as the more 
credible evidence is against finding that the veteran has 
PTSD as a result of his active military service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt is not for application.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. §5107).

B.  Coronary Artery Disease Secondary to PTSD

The veteran's claim for service connection for coronary 
artery disease, insofar as it pertains to this appeal, is 
premised solely on the basis that coronary artery disease is 
proximately due to, or the result of, PTSD, so that service 
connection for coronary artery disease can be granted as 
secondary thereto.  See 38 C.F.R. § 3.310(a) (2000).  The 
provisions of 38 C.F.R. § 3.310(a) (2000), however, which set 
forth the means by which service connection on a secondary 
basis can be assigned, stipulate that such an award can be 
made for a disability that is proximately due to, or the 
result of "a service-connected disease or injury."  (Emphasis 
added.)

In the instant case, however, service connection has not been 
established for PTSD; thus, there can be no basis in law for 
finding that service-connection as secondary to PTSD is 
appropriate.  In a case in which the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R.CIV.P. 
12(b)(6) (failure to state a claim upon which relief can be 
granted).

In this case, the law and not the evidence is indeed 
dispositive.  The veteran's claim of entitlement to service 
connection for coronary artery disease secondary to PTSD 
lacks legal merit and entitlement under the law and, 
accordingly, cannot be granted.


ORDER

Service connection for PTSD is denied.  Service connection 
for coronary artery disease, secondary to PTSD, is denied.


REMAND

The veteran is also seeking service connection for nicotine 
dependence due to inservice tobacco use, for a cardiac 
disability due to inservice tobacco use, and for a pulmonary 
disorder due to inservice tobacco use.  The current 
manifestation of these disabilities, and the relationship of 
cardiac and pulmonary disorders to tobacco use, has been 
established by means of a July 1999 VA examination; however, 
the evidence does not demonstrate at this time that the 
veteran in fact began using tobacco products, or incurred 
nicotine dependence, during his period of active service, or 
that such disorders are related to inservice tobacco use or 
nicotine dependence as opposed to post-service use.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub, L. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  There is no indication that, following the 
veteran's claim for service connection for nicotine 
dependence, a heart disorder, and a pulmonary disorder, due 
to inservice tobacco use, the RO requested that he furnish 
evidence demonstrating that tobacco use began during service, 
or that he provide the information necessary to secure any 
such records.  

On remand, the veteran should be asked to provide evidence 
that reflects inservice tobacco use; such evidence could 
include lay statements and documents that were prepared 
contemporaneous with his service.  He should also be asked to 
provide the names and addresses, approximate dates of 
treatment or consultation, and appropriate releases for any 
health care providers, either private or VA, who have 
examined or treated him for problems relating to tobacco use, 
or to nicotine dependence, a heart disorder, or a pulmonary 
disorder caused by tobacco use, since his separation from 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  If any development efforts are 
unsuccessful, the veteran should be advised as to the records 
that have not been obtained, of the efforts undertaken to 
develop those records, and of further action to be taken in 
connection with those claims.  VCAA, Pub. L. No 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)).

Finally, VCAA eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  The RO's denials of the veteran's claims for service 
connection for nicotine dependence, a heart disorder, and a 
pulmonary disorder, due to inservice tobacco use, were 
premised on findings that those claims were not well 
grounded; such findings no longer provide a basis for a VA 
decision.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
VA will attempt to obtain on his behalf.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should inform him 
of the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
health care providers who treated 
him for any nicotine dependence, or 
heart or pulmonary disorders, due to 
tobacco usage, from his separation 
from service to the present; 

b.  the names of any VA medical 
facilities at which he has received 
treatment or evaluation for any 
nicotine dependence, or heart or 
pulmonary disorders, due to tobacco 
usage, from separation from service 
to the present, and the approximate 
dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with his claims folder all 
VA treatment records for which he 
provides adequate identifying 
information.

3.  Request that the veteran furnish any 
documentation, to include lay statements 
and documents prepared contemporaneous 
with his period of active service, that 
reflect the use of tobacco products 
during service.

4.  If any development undertaken 
pursuant to information or releases 
provided by the veteran is unsuccessful, 
undertake appropriate notification 
action, to include notifying the veteran 
of what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Review the claims file and 
ensure that no other notification or 
development action in addition to that 
directed above is required by VCAA.  If 
further action is required, undertake 
such action before further adjudication 
of the claim.

5.  Thereafter, review the veteran's 
claims.  At this time, the RO should, if 
service connection has been established 
for one or more disabilities, consider 
the veteran's claim for TDIU benefits.  
If the benefits sought on appeal remain 
denied in any manner, provide the veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response to the SSOC.  The 
claims, to include, if appropriate, the 
claim for TDIU benefits, should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of these claims should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



